Gordon McCloud, J.
¶57 (dissenting in part) I agree with the lead opinion that the evidence was sufficient to convict Charles Farnsworth of first degree robbery. But I disagree with its conclusion that the trial court properly excluded key state witness James McFarland’s written plea agreement, leaving the jury with McFarland’s slanted characterization of its details instead. With a cooperating code-fendant witness’s plea agreement, the devil is in the details: they establish the extent of the benefit that the witness stands to gain, what will trigger the benefit, and why the witness might testify falsely to gain that benefit. Excluding the plea agreement with all its details therefore violated Farnsworth’s right to confront and cross-examine witnesses. U.S. Const. amend. VI; Wash. Const. art. I, § 22. For that reason, I respectfully dissent from the portion of the lead opinion rejecting that claim.
ANALYSIS
I. THE TRIAL COURT COMPLETELY EXCLUDED MCFARLAND’S ACTUAL PLEA AGREEMENT BUT ADMITTED HIS SLANTED CHARACTERIZATION OF IT INSTEAD
¶58 McFarland was a key witness for the State. He testified for three days; no other witness testified for anywhere near that amount of time. He was the one who entered the bank to rob it; Farnsworth did not. He was the *791one who was caught on camera; Farnsworth was not. He was the one who requested the money from the teller; Farnsworth did not. 13 Verbatim Report of Proceedings (RP) at 1233, 1256-58. And, critically, he was the one who testified that Farnsworth had plotted with him to rob that bank; Farnsworth did not. E.g., 14 RP at 1259.
¶59 While there was independent evidence corroborating the fact that McFarland entered the bank, wore a disguise, handed the demand note to the teller, got $333, and then left, there was no evidence corroborating McFarland’s claims about what he and Farnsworth agreed about or disagreed about in the truck right before McFarland entered the bank. Specifically, there was no evidence to corroborate McFarland’s trial claim that Farns-worth manipulated McFarland into entering the bank—as opposed to McFarland’s earlier statements that Farnsworth instead completely “backed out” of the robbery before it ever happened.
¶60 That made McFarland’s credibility critical for the State and attacking McFarland’s credibility critical for the defense.
¶61 The State realized this; it preemptively moved to exclude McFarland’s plea agreement so that the defense could not cross-examine McFarland about its details. The deputy prosecutor argued that the written plea agreement was entirely inadmissible despite its impeachment value: “I do not know the basis [ ] or how he would be able to give an entire plea form to the jury.” 15 RP at 1395.
¶62 Defense counsel also realized this, so he opposed the State’s motion to exclude McFarland’s guilty plea. He argued that the guilty plea exposed inaccuracies in McFarland’s testimony and thus allowed Farnsworth to challenge McFarland’s credibility. Specifically, he explained that when McFarland testified in the State’s case in chief, he left the impression that he had already gained the main benefit of his plea bargain even before he testified at trial by claiming that under the plea agreement, he had pleaded guilty to only *792theft, not first degree robbery; he testified, “I didn’t enter no guilty plea to first degree robbery and first degree theft, I don’t think. It was just supposed to be first degree theft, from what I understand.”4 14 RP at 1347. Defense counsel explained that the real plea agreement could expose that misstatement: “This document [the plea agreement] does not say that he’s looking at 8 to 10 years,” as McFarland claimed; instead, it indicates he is facing life without parole because it shows a plea to first degree robbery. 15 RP at 1399. Defense counsel also explained that McFarland “did not articulate, at least not such that I understood, that he understood that the count was going to be vacated. I believe he thought that it... already perhaps had been.” Id. at 1400.
¶63 Defense counsel was correct about these factual inaccuracies in McFarland’s testimony. Indeed, the lead opinion acknowledges that McFarland’s testimony created the misimpression that he had already gained the benefit of his plea bargain. Lead opinion at 781. It was a misim-pression because in reality, McFarland had actually pleaded guilty to both first degree theft and first degree robbery before he testified. His only hope of escaping the life-without-parole consequence of that first degree robbery, third-strike plea was for the State to move to dismiss the robbery after it heard McFarland’s testimony against Farns-worth. The State agreed that that was the true meaning of the plea agreement and that McFarland’s testimony to the contrary was incorrect; the prosecutor told the trial court, “Well, here is where the confusion is going to come in. Because he is a three-striker, I can’t amend the document. I can’t amend his charges up front because then, obviously, the benefit of the bargain has been given before any perfor-*793manee.” 15 RP at 1396. The prosecutor even read the language of that specific portion of the plea agreement out loud for the judge to hear.5 Id. at 1397.
¶64 So the prosecutor knew that in reality, McFarland had already pleaded guilty to both theft and first degree robbery and that he had no hope of avoiding its third strike, life-without-parole consequence unless the State moved to dismiss after McFarland testified. The defense also knew that. So did the judge. But the trial court ruled that the jury couldn’t hear that.
¶65 Instead, the jury heard only McFarland’s characterization of the benefit he expected to receive from testifying, and that it was not that much.6 According to McFarland, he did not plead guilty to the most serious charge and he had already received the benefit of his bargain.
II. EXCLUDING THE ACTUAL PLEA AGREEMENT AND LEAVING THE JURY WITH ONLY MCFARLAND’S MISLEADING CHARACTERIZATION OF IT VIOLATED THE RIGHT TO CONFRONT AND CROSS-EXAMINE WITNESSES
¶66 The trial court excluded the actual plea agreement as irrelevant because McFarland had already admitted to some but not all of the agreement’s terms. Id. at 1399 (“His motivation is 8 to 10 years versus life in prison; that’s what he’s already testified to.”). It also excluded the plea agreement as too confusing, because McFarland’s testimony about its terms differed from its actual terms. Id. at 1399-*7941400 (sustaining prosecutor’s objection based on “[ER] 403; confusing, misleading. [ER] 401; irrelevant”). The lead opinion upholds both decisions. Lead opinion at 781.
¶67 But the fact that the State’s key witness claimed confusion (rather than deceit) about the plea agreement’s details is not a reason to exclude the real plea agreement as too “confusing” for the jury under Rules of Evidence (ER) 403. And the fact that the State’s key witness admitted to some but not all of the incentives the plea agreement provided does not make the details of the omitted incentives “irrelevant” to the jury’s assessment of witness credibility under ER 401.
¶68 Instead, those factors make details about the plea agreement’s actual terms more relevant and admissible— because the contradiction between the real plea bargain terms and McFarland’s slanted characterization of them could show that the witness still had a motive to curry favor with the State, and that he was trying to hide that. The United States Supreme Court has clearly held that evidence of a plea bargain between the State and a testifying witness is admissible on cross-examination for just this reason. In Delaware v. Van Arsdall, for example, the Supreme Court reviewed a trial court’s decision to deny cross-examination regarding the prosecutor’s agreement to dismiss the witness’s criminal charges. 475 U.S. 673, 676, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986). The Court ruled that barring all such inquiry violated Van Arsdall’s rights under the confrontation clause and that “a criminal defendant states a violation of the Confrontation Clause by showing that he was prohibited from engaging in otherwise appropriate cross-examination designed to show a prototypical form of bias on the part of the witness, and thereby ‘to expose to the jury the facts from which jurors . . . could appropriately draw inferences relating to the reliability of the witness.’ ” Id. at 680 (alteration in original) (quoting *795Davis v. Alaska, 415 U.S. 308, 318, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974) and citing U.S. Const. amend. VI).7
¶69 Washington courts, of course, follow this authority. They also hold that the right to confront and cross-examine includes the right to expose a cooperating witness’s plea agreement’s details—its “specific reasons”—suggesting bias: “ ‘The right of cross-examination allows more than the asking of general questions concerning bias; it guarantees an opportunity to show specific reasons why a [codefendant] witness [testifying pursuant to a plea bargain] might be biased in a particular case.’” State v. Portnoy, 43 Wn. App. 455, 461, 718 P.2d 805 (1986) (some emphasis added) (first alteration in original) (quoting State v. Brooks, 25 Wn. App. 550, 551-52, 611 P.2d 1274 (1980)). “Such cross examination is the price the State must pay for admission of a codefen-dant’s testimony to that plea. The jury needs to have full information about the witness’s guilty plea in order to intelligently evaluate his testimony about the crimes allegedly committed with the defendant.” Id.; see Brooks, 25 Wn. App. at 551-52 (“Great latitude must be allowed in cross-examining a key prosecution witness, particularly an accomplice who has turned State’s witness, to show motive for his testimony. The right of cross-examination allows more than the asking of general questions concerning bias; it guarantees an opportunity to show specific reasons why a witness might be biased in a particular case. Here, the dropping of the deadly weapon allegation pursuant to the plea bargain agreement obviated a mandatory 5-year minimum term for Macklin if he were sentenced to prison. The jury was entitled to consider that evidence in weighing Macklin’s credibility.” (emphasis added) (citations omit*796ted)); State v. Ahlfinger, 50 Wn. App. 466, 475 n.4, 749 P.2d 190 (1988).8
¶70 The lead opinion certainly recognizes that the right to confront and cross-examine witnesses is a right of constitutional magnitude. Lead opinion at 781-82. The lead opinion rejects the confrontation clause claim, though, because it concludes—as did the State and the trial court— that McFarland’s testimony was close enough to the truth that the real truth did not matter. 15 RP at 1399 (prosecutor argues, “Mr. McFarland’s understanding is correct. He doesn’t have the mechanics exactly correct. And ... as he sits here today he still is charged as a three-striker. But his consideration in exchange for his cooperation is that I vacate it afterwards; so the substance is accurate”; court agrees); lead opinion at 783 (“The jury was well informed of the deal McFarland was receiving . . . .”).
¶71 But it really was not that close. The jury did not get to hear that McFarland had already pleaded guilty to the three-strikes charge and that he therefore had a greater incentive to testify favorably for the State than he admitted. The jury did not get to hear that he was unable to describe things in the plea agreement accurately, despite having read and initialed those specific provisions. The jury heard defense counsel’s questions on these points, but McFarland never admitted the truth and the court prevented defense counsel from proving it up.
III. THE STATE HAS NOT PROVED THAT THE ERROR WAS HARMLESS BEYOND A REASONABLE DOUBT
¶72 The State made no argument that the confrontation clause error was harmless. The lead opinion addresses this issue anyway.
*797A. The Constitutional Harmless Error Standard
¶73 To address the issue properly, we must acknowledge that violating the confrontation clause is an error of constitutional magnitude because it infringes on the defendant’s Sixth Amendment and article I, section 22 rights to confront witnesses against him. Van Arsdall, 475 U.S. at 673; Davis, 415 U.S. at 318. It therefore requires reversal unless the State shows that it is harmless beyond a reasonable doubt. Van Arsdall, 475 U.S. at 680; Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967). “The correct inquiry is whether, assuming that the damaging potential of the cross-examination were fully realized,” we can nevertheless say that the error was “harmless beyond a reasonable doubt.” Van Arsdall, 475 U.S. at 684. I therefore address the importance of McFarland’s testimony in context and then the importance of the excluded evidence.
B. McFarland Alone Provided the Critical Testimony That Farnsworth Planned and Executed the Robbery with Him
¶74 McFarland’s testimony was important. It covered three days and spans three volumes of transcript. See 13-15 RP (Oct. 20, 24 and 25, 2011). He entered the bank— Farnsworth did not; he was caught on camera inside the bank—Farnsworth was not; he gave the note to the teller— Farnsworth did not; and he took the money and left the bank—Farnsworth did not.
¶75 To be sure, all of McFarland’s testimony about his entering the bank, robbing the teller, and leaving with the money was corroborated by statements from other neutral witnesses and cameras. But there was a critical piece of evidence that McFarland alone provided: his testimony that Farnsworth helped plan, and then followed through by helping to execute, this specific heist. The State knew that that testimony from McFarland on this point was critical; its closing argument acknowledged that the jury could not *798convict Farnsworth unless they found he actively helped with this particular robbery.9 The State therefore understood that testimony from McFarland on this point had to be believable. E.g., 14 RP at 1314 (McFarland vehemently defends his truthfulness at trial). In short, McFarland’s credibility was critical to the State because it formed the basis for its argument that Farnsworth was the brains of the operation.
¶76 It necessarily follows that attacking McFarland’s credibility was critical for the defense because it formed the basis for their theory that at the last minute, McFarland went off on his own after Farnsworth backed out. E.g., 17 RP at 1639 (defense counsel’s closing argument that “[McFarland] needs to give the State what they want in his testimony”), 1640-50, 1653 (Defense’s closing: “[T]here’s only two significant issues in the case: Can you believe Mr. McFarland, and was [the bank teller] scared . . . .”).
¶77 It is, of course, true that there was sufficient other evidence to connect Farnsworth with McFarland’s robbery. That other evidence included Farnsworth’s statement that McFarland was wearing the wig and sunglass disguise when he left the truck and headed for the bank. Clerk’s Papers at 2-3; 12 RP at 1051. It included testimony from other witnesses that Farnsworth drove the truck that brought McFarland to the bank. 11 RP at 766-67, 810-11. It also included testimony that McFarland met that truck shortly after he left the bank and found Farnsworth still driving, and that officers then stopped the truck and found the wig, sunglasses, and cash from the bank inside. 10 RP at 616; 11 RP at 752; 13 RP at 1061. It further included testimony that Farnsworth denied knowing that McFarland was heading inside to rob the bank, but when arrested afterward and told by the detectives that they were facing first degree robbery charges, he responded, “ ‘We didn’t *799have a gun.’ ” 15 RP at 1484. And, finally, it included expert testimony that “Charles Farnsworth wrote the questioned [demand] note and that James McFarland did not.” 12 RP at 1028.
¶78 But the evidence that Farnsworth was the “brains” of the operation and that he followed through on any prior statements about wanting to rob this bank was thin and contradictory. Critically, there was McFarland’s testimony that Farnsworth had actually “backed out” of any prior agreement to rob a bank and that McFarland at the last minute dashed off on his own without Farnsworth’s help, assistance, or approval. E.g., 13 RP at 1208 (McFarland testifies Farnsworth “backed out two or three times -- three times as a matter of fact.”), 1219 (McFarland treats backing out as a sign of weakness, testifying that his “dope lady” accused him of backing out, and McFarland defends his honor by explaining, “[Farnsworth’s] the one that backed out, not me.”), 1231 (right before this robbery, “[Farnsworth] would just make up excuses for not going ahead and going through with this”), 1232 (same), 1233 (“[Farnsworth] was just—you know, I wasn’t really—I just seen that he wasn’t going to do it and I got mad. I got mad. I reached over and snatched the wig out of his hand and said, ‘Give me that son of a bitch.’ I said, “Yon ain’t going to do nothing.’ I snatched the wig, put it on. I says, ‘Wait right here. I’ll be back in two minutes.’ ”), 1238 (same), 1239 (“It’s been five to six hours and this kind of thing. [Farnsworth h]as been backing out and backing out and backing out. So I grabbed the wig out of his hand. I said, ‘Give me that son of a bitch. I’m going up there.’ ”); 14 RP at 1306 (same); 15 RP at 1380 (same).
¶79 As the State itself summarized, “At trial, McFarland explained how the defendant obtained the wig that he wore into the bank and that it was the defendant who was actually supposed to do the robbery. The defendant continually backed out, and McFarland was quite drunk from trying to drown the effects of going without heroin, that he really couldn’t drive. [15 RP at] 1380; [14 RP at] 1301. *800Ultimately, in a moment of frustration, McFarland grabbed the wig and glasses and went into the Credit Union. [14 RP at] 1306.” Br. of Resp’t at 7 (emphasis added); RP (Trial, Opening Statements) (Oct. 13, 2011) at 5-6 (State’s opening statement: “It was Mr. Farnsworth that was supposed to do the robbery but he kept backing out.”).
¶80 The State had to deal with that wrinkle in its case in closing, and it did so by arguing that Farnsworth was faking backing out and really using “manipulative behavior ... for the purpose that Mr. McFarland suggested, which is that he just wanted to wear McFarland down to get him to take the bigger risk.” 17 RP at 1622 (emphasis added). Thus, the critical issue for the jury was whether or not to believe McFarland’s “suggestion” about Farnsworth’s major role in planning and then manipulating McFarland into doing the robbery himself. If McFarland’s testimony on these points were not believable, then probably all the State could have proved was rendering criminal assistance afterward. RCW 9A.76.050(3). That is not a third strike.
¶81 In context, McFarland’s testimony and credibility were critical to Farnsworth’s conviction of first degree robbery, which is a third-strike offense.
C. McFarland’s Plea Agreement Would Have Enabled the Defense To Cast Doubt on McFarland’s Claims of Honesty, Impartiality, and Lack of Bias
¶82 Given this context, the excluded evidence was very important. Exclusion allowed McFarland to avoid tough questions about whether he misperceived the plea agreement (which could have bolstered an argument that he also misperceived Farnsworth’s supposed acquiescence in the robbery), misremembered the plea agreement (which could have bolstered an argument that he also misremembered Farnsworth’s supposed role in the robbery), or lied about the agreement (which could have bolstered an argument that he lied about Farnsworth’s role in the robbery). McFar*801land’s hope for a future benefit based on his performance at Farnsworth’s trial certainly provided him with more incentive to curry favor with the State than a “done deal” would have.
¶83 To be sure, as the State argued, Farnsworth was able to show that McFarland “was a long-time heroin addict, an alcoholic, had failed rehabilitation, had made a routine of stealing to support himself, was homeless with no means of support, had contemplated stealing a car on the day of the robbery, and in fact stole some merchandise that day. He further demonstrated that the witness was very familiar with the Department of Corrections, had a high offender score, and spent a large portion of his adult life incarcerated. It’s difficult to imagine being able to paint a more dreary or unfavorable image of witness than was allowed.” Br. of Resp’t at 12; see also 13 RP at 1200 (McFarland testifies he was so sick from withdrawal the day of the robbery, he was hallucinating). But evidence that McFarland was “dreary or unfavorable” is not the same as evidence that he had a strong incentive to slant his testimony to curry favor with the State.
CONCLUSION
¶84 I agree with the lead opinion that the evidence of Farnsworth’s involvement with McFarland in a prior plan to rob something was sufficient. But the evidence of Farns-worth’s assistance with this particular robbery was not strong. Some testimony even made this particular robbery sound like it was McFarland’s own personal, individual moment of drunken frustration after Farnsworth had “backed out.” McFarland’s credibility about Farnsworth’s planning and execution of this particular robbery was therefore critical.
¶85 Given that context, I cannot say that the constitutional error of excluding the plea agreement that could have impeached McFarland is harmless beyond a reasonable *802doubt. The reason is that cross-examination about that plea agreement’s details could have revealed the extent of the benefit that the witness expected from testifying favorably for the State and what would trigger that benefit, and hence why the witness might testify falsely to gain that benefit. I therefore respectfully dissent in part.
Fairhurst, Stephens, and González, JJ., concur with Gordon McCloud, J.
Reconsideration denied August 9, 2016.

 McFarland claimed that he had already avoided the robbery with its third-strike consequence: “I was facing — I was facing this bank robbery, and the third strike I would have had to fought [sic].” 14 RP at 1259.


 According to the prosecutor, “On Page 4 of 6 under ‘Prosecutor’s obligations’ it indicates that ‘If Mr. McFarland completely fulfills all his obligations as listed above, the state will move the court to vacate his conviction to Count I, Robbery in the First Degree; Count II, Theft in the First Degree shall remain and the defendant will be sentenced as to that count.’ ’’ 15 RP at 1397.


 McFarland’s testimony also left the impression that he accurately understood and related what his plea agreement contained. But he did not. As Farnsworth’s counsel explained, “And he’s indicated that he doesn’t know what the standard range sentence for Theft I is, and it’s contained in this [plea agreement]. And he’s initialed various parts of this [plea agreement]. He signed at the very end of it.’’ Id. at 1398.


 Accord Olden v. Kentucky, 488 U.S. 227, 231, 109 S. Ct. 480, 102 L. Ed. 2d 513 (1988) (“‘exposure of a witness’ motivation in testifying is a proper and important function of the constitutionally protected right of cross-examination’” (quoting Davis, 415 U.S. at 316-17 and citing Greene v. McElroy, 360 U.S. 474, 496, 79 S. Ct. 1400, 3 L. Ed. 2d 1377 (1959)).


 See also United States v. Schoneberg, 396 F.3d 1036, 1041-44 (9th Cir. 2004) (summarizing reasons for this rule).


 “Sitting on your behind and not necessarily interfering or preventing it, not what we’re talking about. We’re talking about somebody who is willing to take some kind of role in allowing or making this crime happen.’’ 17 RP at 1617.